DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 6/8/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-2, 4-10, 12-16, 18-21 are pending.

Please note that the Examiner of the present application has changed.  While portions of the rejections below have been streamlined, reformatted, re-worded and/or rewritten, the Examiner notes that the reasoning and citations herein have largely been maintained. The rejection under 35 U.S.C. 101 has been maintained under the grounds previously cited. The prior art rejections have been reconsidered and altered.  Accordingly, the present Office Action is considered Non-Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-2, 4-10, 12-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4-10, 12-16, and 18-21 are directed to an order fulfillment process, including receiving an order request and performing fulfillment action(s) in response to processing the request.  Such a process amounts to the implementation and management of a commercial interaction (e.g. a purchase order).  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-2, 4-8, and 21 recite a method and at least one step. Claims 9-10 and 12-14 recite an apparatus with a processor.  Claims 15-16 and 18-20 recite a non-transitory computer-readable medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a process in which an order request is processed, and a response to the request is generated based on the processing, in the following limitations:
receiving an order request, wherein the order request specifies one or more order parameters and indicates an invocable action;
generating, according to the invocable action indicated by the order request, an instance of a complex object representing the order request, wherein the complex object includes one or more nested data types corresponding to the one or more order parameters;
processing the instance of the complex object according to the one or more fulfillment rules specified in association with the invocable action; and 
generating the response to the order request based at least in part on the processing of the instance of the complex object.

The above-recited limitations establish a commercial interaction with a customer by generating a response to an order request by processing the request via an intermediary “object” according to fulfillment rules.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).

via a stateless web resource application programing interface (API)
storing the generated instance of the complex object representing the order request in an object storage system for processing to generate a response based on one or more fulfillment rules; 
stored in the object storage system

These additional elements merely amount to the general application of the abstract idea to a technological environment (“via a stateless web resource application programing interface (API)”) and insignificant extra-solution activity (“storing the generated instance of the complex object”).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 29-30, 35, 47, and 69 indicate that the technological elements used to implement the claimed invention are known, existing technologies.  Applicant does not purport to invent stateless web resource APIs, object storage systems, or any other hardware used to implement the invention, nor does applicant purport to alter the manner in which any such technology operates.  Therefore, the technology used to implement the invention is not specific or integral to the claim.
Accordingly, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Storing data (i.e., Storing and retrieving information in memory) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)(II)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                



Regarding Claim 7
Claim 7 sets forth:
receiving, at a user interface, a visual representation of the one or more fulfillment rules from a user, wherein the visual representation [[off] includes a plurality of components added to a display template..

Such a recitation merely appends insignificant extra-solution activity of receiving data via a user interface to the claim, and does no more than generally link the use of the abstract idea to a particular technological environment. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept.  Additionally, receiving or transmitting data over a network has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)(II)). Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-3, 6, 9-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 10,924,482 B1, hereinafter Roth) in view of Falk et al. (US 20040111302 A1, hereinafter Falk)
Regarding Claim 1
Roth discloses a method for data processing, comprising: 	
receiving, via a stateless web resource application programing interface (API), an order request, wherein the order request specifies one or more order parameters and indicates an invocable action (
processing the instance of the complex object according to one or more fulfillment rules specified in association with the invocable action (Fig. 1, Authorization Check 112; Column 4, Line 33 – Column 5, Line 23 [Once the transformed operation has been determined 108, a system that received the representation 102 of the operation may cause an authorization check 112 to be performed. An authorization check may be a determination whether fulfillment of the request representing by the representation 102 of the request complies with any policies (which may be collectively referred to as “policy”) applicable to the request…] and Column 6, Line 59 – Column 7, Line 15 […The query may, for instance, contain a copy of the request and/or contain parameters based at least in part on information in the request, such as information identifying the principal, the resource, and/or an action (operation to be performed as part of fulfillment of the request)…] in view of Fig. 1, Transformation 106; Column 3, Line 62 – Column 4, Line 32 and Fig. 2; Column 7, Line 57 – Column 8, Line 54); and
generating a response to the order request based at least in part on the processing of the instance of the complex object (Fig. 1, Result 116; Column 4, Line 52 – Column 5, Line 11 […Once the operation has been performed by the operation performer 114, a result 116 may be provided as illustrated in FIG. 1. An example of such result is a file 118 identified by the path in the representation 104 of the get request.]; Fig. 2; Column 9, Lines 30 – 46 […In some embodiments, a response to the principal 202 may be provided from the service frontend 210 indicating whether the request was allowed or denied and, if allowed, one or more results of the request.] and Fig. 3; Column 11, Lines 28 – 

Roth does not explicitly disclose:
generating, according to the invocable action indicated by the order request, an instance of a complex object representing the order request, wherein the complex object includes one or more nested data types corresponding to the one or more order parameters 
storing the generated instance of the complex object representing the order request in an object storage system for processing to generate a response based on one or more fulfillment rules

Falk teaches that it is known to include generating, according to an invocable action indicated by the order request, a complex object representing an order request including one or more nested data types corresponding to order parameters (see at least paragraphs 1010-1016:  transaction request converted into hierarchical Object graph according to function in transaction request) and storing the generated complex object for processing to generate a response to the request (see at least paragraphs 1010-1016: transaction is processed in response to conversion and storage of Object Graph) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Roth, with the generating and storing, as taught by Falk, since such a modification would have greatly simplified 

Regarding Claims 9 and 15
Claims 9 and 15 are parallel in scope to claim 1 and are rejected on similar grounds.

Regarding Claims 2, 10, 16
Roth discloses the method of claim 1, wherein generating the instance of the complex object comprises (Fig. 1, Transformation 106; Column 3, Line 62 – Column 4, Line 32 and Fig. 2; Column 7, Line 57 – Column 8, Line 54):
storing data corresponding to the order request in one or more variables defined by the complex object such as to be processable by the one or more fulfillment rules (Column 2, Lines 36 – 56 […the service provider may store request-mapping rules (also referred to as simply mapping rules) that define how requests map to each other…] and Fig. 2; Column 7, Lines 57 – Column 8, Line 67 […maintains a repository 222 of resource metadata (resource metadata repository), which may include request-mapping rules 224 and authorization rules 226… As an illustrative example, the service 208 may be a data storage service that stores data objects and that organizes data objects according to logical data containers (also referred to as “buckets”). The data objects themselves and the logical data containers may each be resources managed by the service 208. The resource metadata repository 222 may, for multiple logical data containers and/or data objects, store a set of request-mapping rules 224 

Regarding Claim 3 
Roth discloses the method of claim 2, further comprising: 
storing the instance of the complex object as a file in a file storage system, wherein the one or more fulfillment rules are configured to process the file to generate the response (Fig. 1, File 118; Column 4, Line 33 – Column 5, Line 11 [Conditions of the authorization rules may be configured in terms of the transformed request and/or in terms of the different identifier for the applicable resource (in this illustrative example, a data file)…An example of such result is a file 118 identified by the path in the representation 104 of the get request.]; Column 6, Lines 5 – 21 […file-based database storage systems…]; Column 8, Lines 25 – 54 […where inputs to the transformation include a type of request (e.g., the specific type of API call being made by the request) and any parameters of the request…] and Column 18, Line 63 – Column 19, Line 18 […Similarly, any necessary files for performing the functions attributed to the computers, servers or other network devices may be stored locally and/or remotely, as appropriate…] in view of Figs. 2 and 3; Column 2, Lines 36 – 56; Column 4, Line 52 – Column 5 Line 11; Column 7, Lines 57 – Column 8, Line 67; Column 9, Lines 30 – 46; and Column 11, Lines 28 – 44).


Regarding Claims 6, 14, 20
Roth discloses the method of claim 1, wherein generating the response further comprises (Fig. 1, Result 116; Column 4, Line 52 – Column 5, Line 11; Fig. 2; Column 9, Lines 30 – 46 and Fig. 3; Column 11, Lines 28 – 44): 
generating a fulfillment order corresponding to the order request and based on the one or more fulfillment rules (Abstract; Column 3, Lines 32 – 46 […The request may then be transmitted to the service for fulfillment…]; Column 4, Lines 33 – 51 […An authorization check may be a determination whether fulfillment of the request representing by the representation 102 of the request complies with any policies (which may be collectively referred to as “policy”) applicable to the request…where fulfillment of the request requires satisfaction of the authorization rules applicable to the request…]; Column 5, Lines 12 – 23 [the representation of the request may be transformed to another representation of the request and the other representation of the request may then be used to cause the request to be fulfilled]; Column 6, Line 59 - Column 7, Line 15 […A policy may be applicable to the request by way of being associated with the principal 202, a resource to be accessed as part of fulfillment of the request, a group in which the principal 202 is a member, a role the principal 202 has assumed, and/or otherwise…] and Column 7, Lines 16 – 25 […may then check whether the fulfillment of the request for access to the service 208 would comply with the obtained policies using an authorization module 212.]).


3.	Claim 4, 5, 7, 8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Falk, as applied above, and further in view of Raleigh, Gregory G et al. (US 2013/0132854 A1, hereinafter Raleigh).
Regarding Claims 4, 12, 18
Roth in view of Falk, as shown above, discloses the method of claim 1. While Roth in view of Falk discloses generating the response (Column 11, Lines 28 – 44) and fulfilling the order request (Column 5, Lines 12 – 23), Roth in view of Falk does not explicitly disclose identifying at least one location for fulfilling the order request. 
	However, in the field of service subscriptions and application programming interfaces (APIs) (Raleigh, Gregory G et al: Title and Abstract), Raleigh, teaches identifying at least one location for fulfilling the order request (¶1703 […In some embodiments, service offers provided to the device 105 depend on one or more conditions, e.g., based on a set of available networks, based on types of available networks, based on a location of the device 105, and/or based on a set of preferences defined by a user of the device 105…] and ¶1767 […In some embodiments, the "Service Query" message requests service plan content information for service plans specific to a geographic location...]).
	The method of Raleigh is applicable to the method of Roth in view of Falk as they share characteristics and capabilities, namely, they are directed to fulfilling a service request. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the virtual service authorization, as taught by Roth in view of Falk with identifying at least one location for fulfilling the order request, as taught by Raleigh. One of ordinary skill in the art at the time of filing would have been motivated to expand the Roth in view of Falk in order to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices (Raleigh: ¶0052). 

Regarding Claim 5, 13, 19 
Roth in view of Falk and Raleigh, as shown above, teach the method of claim 4. Raleigh further teaches the at least one location comprises a geographic location (¶1703 […In some embodiments, service offers provided to the device 105 depend on one or more conditions, e.g., based on a set of available networks, based on types of available networks, based on a location of the device 105, and/or based on a set of preferences defined by a user of the device 105…] and ¶1767 […In some embodiments, the "Service Query" message requests service plan content information for service plans specific to a geographic location...]). 
	The motivation for making this modification to the teachings of Roth in view of Falk and Raleigh is the same as that set forth above, in the rejection of claim 4.  

Regarding Claim 7
Roth in view of Falk, as shown above, discloses the method of claim 1. While Roth in view of Falk discloses the one or more fulfillment rules from a user (Column 2, Lines 36 – 56; Column 6, Line 59 – Column 7, Line 15 and Column 8, Line 25 - 54), Roth in view of Falk does not explicitly disclose receiving, at a user interface, a visual representation of the one or more 3fulfillment rules from a user, wherein the visual representation of includes a plurality of 4components added to a display template.
Raleigh: Title and Abstract), Raleigh teaches receiving, at a user interface, a visual representation of the one or more 3fulfillment rules from a user, wherein the visual representation includes a plurality of 4components added to a display template (Fig. 17K; ¶1239 […displaying a set of properties for a service plan that the administrative user can enter and/or modify through the SDC interface 145…]; Fig. 18A; ¶1242 […In some embodiments, an amount of service usage, a time period of service usage, or a combination of both an amount of service usage and a time period of service usage is displayed…] and Fig. 18F; ¶1248 [FIG. 18F illustrates a representative screen 1820 that provides, in some embodiments, for the administrative user, through the SDC interface 145, to enter a time period, e.g., "30 days," for a "one time" service plan, that is displayed on a service plan details screen 1821 through the UI 136-1 of the mobile wireless communication device 105, as shown in FIG. 18F.]).
	The motivation for making this modification to the teachings of Roth in view of Falk in view of Raleigh is the same as that set forth above, in the rejection of claim 4.  

Regarding Claim 8
Roth in view of Falk and Raleigh, as shown above, disclose the method of claim 7. Raleigh further teaches wherein each component of the plurality of components corresponds to a data request, a data update, a decision, a rule execution, or a combination thereof (Fig. 17K; ¶1239 […displaying a set of properties for a service plan that the administrative user can enter and/or modify through the SDC interface 145…]; Fig. 18A; ¶1242 […In some embodiments, an amount of service usage, a time period of 
	The motivation for making this modification to the teachings of Roth in view of Falk and Raleigh is the same as that set forth above, in the rejection of claim 4.  

 

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Falk as applied above, and further in view of Lindbo et al. (US 10776750 B2, hereinafter Lindbo).
Roth in view of Falk disclose the processing of a complex object, as indicated above.  However, the combination does not explicitly dislcoses:
wherein generating the response comprises: identifying a fulfillment center of a plurality of fulfillment centers in accordance one or more fulfillment rules, wherein the fulfillment center is identified based at least in part on the one or more order parameters included in the order request.

Lindbo teaches that it is known to include identifying a fulfillment center in accordance with fulfillment rules based at least in part on order parameters in the order request (at least claims 1, 23: fulfillment center for order requests based on rules and parameters of orders) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Roth in view of Falk, with the identification of a fulfillment center, as taught by Lindbo, since such a modification would have improved one or more parameters associated with the fulfillment of orders, such as, e.g. range, cost and convenience. (at least column 1, lines 45-50 of Lindbo)


Response to Arguments
	Applicant’s arguments with respect to the 35 USC 102 rejection in view of Roth have been fully considered, and are persuasive.  However, Falk has been cited above as curing the deficiencies of Roth.
	Applicant’s arguments with respect to the 35 USC 101 of the claims have been fully considered, but they are not persuasive.   Applicant asserts, on page 9 of the response, that the claimed invention recite specific implementations for improving technology, similar to Enfish.  Applicant’s arguments are based on the assertion that improvements to fulfillment processing are a manner of improvements to technology or a technical field.  The Examiner respectfully disagrees.  While Enfish recited a specific manner in which a database was structured and function, the pending claims recite no such technical specificity.  Instead, the claims merely apply existing an abstract concept of determining fulfillment of order requests to existing technology.  While the claims recite a “complex object”, there is no inherent technical functionality in such a recitation, and the specification provides no further clarity as to the structure or function (from a data processing perspective) of the claimed “object”.  A “complex object” comprising “nested” data types could conceivably be merely a construct of the human mind organizing information.  The disclosure is silent as to how such an object is structured within, operates within, or is processed by any existing or purportedly novel technology.  Further, the Examiner is aware of no precedent for an improvement to a commercial field (e.g., order fulfillment) rendering an otherwise ineligible claim eligible.  Accordingly, the Examiner asserts that the claimed invention does not amount to an improvement to 
	Similarly, the Examiner asserts that the claims do not demonstrate the integration of an abstract idea into a practical application.  The claims recite merely an unspecific leveraging of existing technology applied to order fulfillment processing in order to gain the advantages inherent in the recited technology. For example, the claims do not specify how stateless APIs are used to aid in the processing of fulfillment of order requests, other than to recite that requests are received “via” the stateless APIs (i.e., “apply it”).  Such a generic recitation of technology does not amount to a practical application, and does not render the claimed invention eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625